Case 1:20-cv-01667-GPG Document 1 Filed 06/08/20 USDC Colorado Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

UNITED
(To be supplied by the court) /

 

. “ JEFFREY P Cui " aL
Kenneth Michael Tunas Plaintiff CLERK

 

WNALAURA Lenz, Dever Police

  

‘od "\ cq ' Defendant(s).
Nenver Phice kbicer AAarny Poulsen* OAO44

PRISONER'S MOTION AND AFFIDAVIT
FOR LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915

I request leave to commence this civil action without prepayment of fees or security .
therefor pursuant to 28 U.S.C. § 1915. In support of my request, I declare that:

1. [am unable to pay such fees or give security therefor.

2. Iam entitled to redress.

3. The nature of this action is: Viclation ot The WS Conch ti hon ary \ 5 Nr ny ict
5g MSepba ber 13, 2019 ot (GDbHs T Was Myectel on FTPs Tre mantel,
by few

Abin Paviken who used excessime Farce ithe Ty my head on Qrord ak
a LPG Fo Waid on Povennent, Cav Stim pe cle’, Shut Lays Fearn Meo 9x (OY IVR,
Cerce, yt Was Fake nantes Denver te di Kekule rc® §\ op tals eki¢ ‘ \\
7 + s Vo Cyr < i 4 ‘

. (nnd ms cae ‘S Loncled OMS EY, And Okie, weer cx\ SG Cy} 13 (

« C OQUOSS 1A
+ OUE/ Yr

Of So Ones Ard at Sgain He me) 7 Lam te iL ed | sk (s+ LA ir in

A pulle
ae ust Revit 10/012). OW AS fire 6 Use on we | Ola jy cre 4 Hypits ‘der
‘eral ursel LEZ) tool A Fld vp 2, “os elec WIRED
OS<e Ant Weutly(so FF Lr
Gm
in Benan Cutt, of€ All may Clotls Q 65 cielo
Case 1:20-cv-01667-GPG Document1 Filed 06/08/20 USDC Colorado Page 2 of 11

4, My assets and their value are listed below: (attach an additional page if necessary)

(Assets may include income from employment, rent payments, interest or dividends, pensions, annuities, life
insurance payments, Social Security, Veteran's Administration benefits, disability pensions, Worker's
Compensation, unemployment benefits, gifts or inheritances, cash, funds in bank accounts, real estate,
stocks, bonds, notes, automobiles or other valuable property (excluding ordinary household furnishings and
clothing), or any other source of income.)

Posy, broke, Homelees, oe Trancient

No Assets, Not even 2) as of shows |

5. Are youin imminent danger of serious physical injurv?

— Yes No (CHECK ONE). If you answered yes, briefly explain your answer:

vst clus ¢ ole put Pr. coral, mi ICL)
Wad Cavs T Filed Com lents wh IDeredniet imonitor

fiom a PR. Bond to (2) b10,000 CASH cay Bort) PSedge DAN Geld berg

6. Ihave attached to this motion a signed authorization directing my custodian to calculate
and disburse funds from my inmate trust fund account or institutional equivalent to pay
the required filing fee.

     

7. Ihave attached to this motion a certificate from the appropriate official at each penal
institution in which I have been confined during the six-month period immediately
preceding the filing of this action and a certified copy of my inmate trust fund account
statement for the same six-month period.

DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury that the information in this motion and affidavit is true
and correct. See 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed on

 

(Prisoner’s Original Signature)

(Rev. 10/01/12) 2
ee a ase 1:20-cv-01667-GPG Document1 Filed 06/08/20 USDC Colorado Page 3 of 11

fc ga Pe " i 7 é

PIS rhe S Shun ONS ott lar Ney ae othe Ay cid ‘
Be Gost Ok Rm Lola BB) oy .

: r with (-, hey A\ \eh ta AN

d Some where 1h
AM restek. Contain (ic

Ware ML wt '. rey me)

WW iths i “ hy) .

Went we OY Ssert, — (> esihes hak ner ry

4 Bed whan 1 aa Conc Gus Ok Ver Shot

ws ¥ a TO We} A>mplook chor} Me sf _ Compek . Ri)
Q. . ao WA St hin « | O Ce. ‘ : | ) j +e

(« Le Hescating Me A Je en me VO uc. Vg) dy the \ L | 5

SST OES wth applica leauy. ~ Hedg pe

 
Case 1:20-cv-01667-GPG Document1 Filed 06/08/20 USDC Colorado Page 4 of 11

Confidential

 

Job ID: DDC-04-136174
Title: Untitled1

Requesting User: cc-4-7

 

 

Confidential
il /08/20 .USDCE Color oO. @ qo of 11
BO SS RoE ER Tee EOP)

SSF TICRTOOS MARCH 20 2020, FE ac Wd on
Shire Wee\e withort ary) Seen
BAY Kind gf ond, Ther CT )
LL owWAs AVE om
Vil din

uy We Cour} 6 i ies ms

. Loge HW lo
Sers IG--\05) s. L J ( Ob nq

ete ee ye to Covet ON Hn
Pore Size yc, Davy C \S bec Toole the
Vash \4esre cy! wx C,

 

&S Pp
sy WA see | v
Md yy,

WID- 1G)
Be est 5 For \y,. \,
tL r

| u \4 4 Wey aye
And - leery iW old with \-

| Mare ley, 7
Jinda , ma, ne A4 ‘ ; ¥ <1 Net At; ;
If, I) Je Ano si the isl oN 5 |

sf WV rkes te gh i
my ed 4) \ Yd. - of- Dewy, ee Sissies dhe J bg

Shiof re.
f 2 CASLy, Caty
SA Me, tr, dl On.) : J'New |, (
Ocplt ‘aly (, , “eC So S405 ¢ Cd hg x 4 'b Cola.
8S buy we Phe 7
Case 1:20-cv-01667-GPG Document1 Filed 06/08/20 USDC Colorado Page 6 of 11

Confidential

 

Job ID: DDC-04-136174
Title: Untitled

Requesting User: cc-4-7

 

 

Confidential
(A awk 1: chy -01667-G ee a 1 Filed 06/08/20 USDC Colorado Page 7 of

; We ettect WinhiL he Sees Whab Jud yc

TYADGS Siimoncl does Ww th
| “s \ # S, y
oF ny risk of ( Caury- Meat < 5,00) bond CUS
Death 1 Hh vo By, fm) Ser, US t theess OW,
Sty the Uy Jesh MON SCAM
Insle Luke ‘S risk (rs |
Valery ey H » Merly Bleed
A Ney by, i} ‘el © Ant pre te \. 5 AEC
CAL ¢ < Yas | In}eg} CT DR AS Te
TAL T | Vice (
AHon He

 
Case 1:20-cv-01667-GPG Document1 Filed 06/08/20 USDC Colorado Page 8 of 11

Confidential

 

Job ID: DDC-04-136173
Title: Motion. Pursuant_to_1915-Waifie_ Fee-Cx

Requesting User: cc-4-7

 

 

Confidential
Case 1:20-cv-01667-GPG Document1 Filed 06/08/20 USDC Colorado Page 9 of 11

AUTHORIZATION
I, bey wel The pve > , request and authorize the agency holding me in

custody to calculate and disburse funds from my inmate trust fund account or institutional
equivalent in the amounts specified by 28 U.S.C. § 1915(b). This authorization is furnished in
connection with this civil action and I understand that the total filing fee of $350.00 is due and
will be paid from my inmate trust fund account or institutional equivalent regardless of the
outcome of this case.

Prisoner Name (please print): Aen te i hyn GS
- ? a
a rN VA - Vey tee

Prisoner Signature:
Case 1:20-cv-01667-GPG Document1 Filed 06/08/20 USDC Colorado Page 10 of 11

CERTIFICATE OF PRISON OFFICIAL

I certify that the attached statement is an accurate copy of the inmate trust fund account
statement or institutional equivalent for the past six months for the prisoner named below.

 

Prisoner’s Name:

 

Signature of Authorized Prison Official:

 

Date:
Case 1:20-cv-01667-GPG Document1 Filed 06/08/20 USDC Colorado Page 11 of 11

CERTIFICATE OF PRISON OFFICIAL

| Certify that the attached statement is an accurate copy of the inmate trust
fund account statement or institutional equivalent for the past six months for
the inmate named below:

Inmate’s Name: Thomas, Kenneth M.
Inmate’s CD #: 0000355119
Account Balance: $0.00 as of 05/19/2020

Signature of Authorized Official: Bard swt Date: v6 lafae20

B DENVER

Denver Sheriff Department | City and County of Denver
CONNECT WITH US | 311 | pocketgov.com | denvergov.org | Denver 8 TV | Facebook
